DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 1/31/2022. Please note Claims 2-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11244516. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of instant application are anticipated by claims 1-21 of U.S. Patent No. 11244516.
Instant Application
U.S. Patent No. 11244516
Claim 2. A computer-implemented method comprising: 
Claim 1. A method comprising: 
receiving, by one or more processors of an augmented reality (AR) device, a command that is input by the user and that identifies a particular location in a physical environment surrounding the user in which, through presentation of a virtual object in an AR display of the AR device, the virtual object is to appear to be; 
receiving, by a hardware processor of an augmented reality (AR) device, a command that is input by the user and that identifies (i) a type of virtual object and (ii) a particular location in a physical environment surrounding the user in which, through presentation of the virtual object in an AR display of the AR device, the virtual object is to appear to be; 


in response to receiving the command, determining, by the one or more processors, a position on the AR display of the AR device in which to display the virtual object so that the virtual object appears to be in the identified location in the physical environment surrounding the user; and 
in response to receiving the command, presenting, by the hardware processor, the virtual object in the AR display of the AR device so the virtual object appears to be in the identified particular location in the physical environment surrounding the user; 

determining, by the hardware processor, that the user has taken a particular action with respect to the identified particular location in the physical environment surrounding the user; and 
presenting, by the one or more processors, the virtual object in determined position of the AR display of the AR device.
in response to determining that the user has taken the particular action with respect to the identified particular location, altering, by the hardware processor, a presentation of the virtual object in the AR display.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the totem” which lacks antecedent basis. It is unclear what “the totem” refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 6-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoover (US 20180045963 A1).
Regarding Claim 2, Hoover discloses a computer-implemented method comprising: 
receiving, by one or more processors of an augmented reality (AR) device, a command that is input by the user ([0101] “The wearable system may then wait for the command (a gesture, a head or eye movement, voice command, input from a user input device, etc.), and if it is recognized (block 1160), virtual content associated with the command may be displayed to the user (block 1170).”) and that identifies a particular location in a physical environment surrounding the user in which, through presentation of a virtual object in an AR display of the AR device, the virtual object is to appear to be ([0118] “The user can provide an indication of placing the virtual book 1220 onto the table 1242 by actuating a user input device. For example, the user can select the virtual book 1220 by clicking his totem and pointing his totem at the table 1242 indicating that the virtual book 1220 needs to be placed on the table 1242.”); 
in response to receiving the command, determining, by the one or more processors, a position on the AR display of the AR device in which to display the virtual object so that the virtual object appears to be in the identified location in the physical environment surrounding the user ([0118] “As another example, the user may look toward a destination position on the table where the book should be placed, the AR system can determine the destination position based on head pose or eye gaze, where the AR system can use IMUs to acquire data on the head pose or use eye-tracking cameras to determine the user's direction of gaze. The AR system can automatically place the virtual book 1220 at the destination position on the table 1242 when the user actuates a totem.”); and 
presenting, by the one or more processors, the virtual object in determined position of the AR display of the AR device ([0228] “… and render, by the AR display, the target virtual object at the second location with the second orientation where the target virtual object is overlaid on the destination object.”).
Regarding Claim 3, Hoover discloses the method of claim 2, comprising receiving data indicating particular action with respect to the identified particular location within the physical environment, the particular action comprising a gesture, a user interface command, or a voice command that references the particular location ([0101] “The wearable system may then wait for the command (a gesture, a head or eye movement, voice command, input from a user input device, etc.), and if it is recognized (block 1160), virtual content associated with the command may be displayed to the user (block 1170).”).
Regarding Claim 6, Hoover discloses the method of claim 2, wherein receiving the command comprises activating a totem for a predetermined length of time in a selected direction that is associated with the identified particular location (Hoover [0090] “if the totem or object is a gun, the system may be configured to understand location and orientation, as well as whether the user is clicking a trigger or other sensed button or element which may be equipped with a sensor” [0109] “The user may also interact with interactable objects using head, eye, or body pose, such as, e.g., gazing or pointing at an object for a period of time, titling the head, waving at the object, etc.” [0111] “As the user changes his pose or actuates the user input device, the AR system may transport the focus indicator from one location to another.”).
Regarding Claim 7, Hoover discloses the method of claim 2, comprising altering the determined location of the virtual object on the AR display ([0118] “For example, when the user selects the virtual book 1220, the AR system can simulate a gravitational effect for the virtual book 1220, where the virtual book 1220 is moving in the downward direction 1232. The AR system can automatically identify the table 1242 as the destination object because it is the first object that is on the path of the virtual book 1220 in a downward movement (as indicated by the arrow 1232).”).
Regarding Claim 8, Hoover discloses the method of claim 2, wherein the virtual object exhibits predetermined behavior in response to a particular action received of the user ([0106] “In some embodiments, virtual objects may be associated with physical objects. For example, as shown in FIG. 12B, a virtual book 1220 may appear to be on top of the table 1242. The user can interact with the virtual book 1220 (such as reading and flipping through the pages) as if it is a physical book on the table 1242.” [0108] “A user can interact with a subset of the objects in the user's FOR. This subset of objects may sometimes be referred to as interactable objects.”).
Regarding Claim 9, Hoover discloses the method of claim 2, comprising selecting the virtual object based at least on a distance between the particular location and the user ([0148] “As the focus indicator moves farther away and exceeds a threshold distance between the screen 1430 and the focus indicator 1450, the AR system may detach the virtual screen 1430 from the wall 1210 as shown in FIG. 15E.”).
Regarding Claim 10, Hoover discloses the method of claim 2, comprising selecting the virtual object based at least on a speed of the user ([0149] “For example, the AR system may measure acceleration or speed of the user's movements. The AR system may measure the acceleration and the speed using the IMUs described with reference to FIGS. 2 and 4. If the acceleration or the speed exceeds a threshold, the AR system may detach the virtual object from the physical object.”).
Regarding Claim 11, Hoover discloses the method of claim 2, wherein the particular location comprises a particular physical surface within the physical environment ([0118] “The user can provide an indication of placing the virtual book 1220 onto the table 1242 by actuating a user input device.”).
Regarding Claim 12, it recites similar limitations of claim 1 but in a system form. The rationale of claim 1 rejection is applied to reject claim 12.
Regarding Claim 13, it recites similar limitations of claim 1 but in a medium form. The rationale of claim 1 rejection is applied to reject claim 13.
Regarding Claim 14, Hoover discloses the medium of claim 13, wherein the command comprises a pointing gesture toward the particular location ([0109] “For example, the user may interact with the interactable objects by using hand gestures to actuate a user input device (see e.g. user input device 466 in FIG. 4), such as, e.g., clicking on a mouse, tapping on a touch pad, swiping on a touch screen, hovering over or touching a capacitive button, pressing a key on a keyboard or a game controller (e.g., a 5-way d-pad), pointing a joystick, wand, or totem toward the object, pressing a button on a remote control, or other interactions with a user input device, alone or in combination.”).
Regarding Claim 15, Hoover discloses the medium of claim 13, wherein the command comprises a voice comment that references the particular location ([0101] “The wearable system may then wait for the command (a gesture, a head or eye movement, voice command, input from a user input device, etc.), and if it is recognized (block 1160), virtual content associated with the command may be displayed to the user (block 1170).”).
Regarding Claim 17, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject claim 17.
Regarding Claim 18, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject claim 18.
Regarding Claim 19, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject claim 19.
Regarding Claim 20, it recites similar limitations of claim 9. The rationale of claim 9 rejection is applied to reject claim 20.
Regarding Claim 21, it recites similar limitations of claim 10. The rationale of claim 10 rejection is applied to reject claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US 20180045963 A1), in view of Challagolla (US 20200005540 A1).
Regarding Claim 4, Hoover discloses the method of claim 2. In the same field of endeavor, Challagolla discloses specifying a type of the virtual object ([0045] “An interface of the AR application may allow a user to select a type of virtual object using a pointer device, touch screen, microphone (e.g., for voice commands), keyboard, or other input device. For example, a user viewing the real-world environment 106 may select a menu item for adding virtual sprinklers at locations on the displayed ceiling of the room where the user touches a touch screen, or at a location identified in a headset interface. In one example, an AR application may be configured to receive voice commands, such as a spoken command from a user to "add sprinkler." In another example, the user may initiate a function of an AR application for adding one or more virtual objects to an AR environment displayed on a display device, such as by tapping a displayed interface, or pressing a soft or hard button of a user device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hoover with the feature of specifying a type of virtual object. Allowing a user to select a type of desired virtual objects could provide more flexibility to the user.
Regarding Claim 5, Hoover-Challagolla discloses the method of claim 4, wherein receiving the command comprises activating the totem (Hoover [0118] “For example, the user can select the virtual book 1220 by clicking his totem and pointing his totem at the table 1242 indicating that the virtual book 1220 needs to be placed on the table 1242.”). 
Regarding Claim 16, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613